Citation Nr: 1550694	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  12-23 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a higher initial evaluation than 10 percent for posterior tibial tendon dysfunction with arthritis, status post surgery right foot with post-operative infection.

2. Entitlement to a higher initial evaluation than 10 percent for chronic idiopathic urticaria and angioedema. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to February 1982.  

This case is before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)  in St. Petersburg, Florida.  A Travel Board hearing was held October 2015.  The Veteran's representative later provided new evidence with waiver of review by the Agency of Original Jurisdiction (AOJ).

The Veteran's records are now encompassed completely in Virtual VA and Veterans Benefits Management System (VBMS) electronic files.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

New VA examinations are needed.  The Veteran alleges worsening of the skin disorder and right foot pathology since the last examination.  Moreover, the Veteran is supposed to have right foot surgery in the near future, that may affect this claim, and so re-examination is required.  Also, on remand updated treatment records can be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's most recent VA outpatient records.  The appellant should be contacted to identify the place and approximate dates of treatment as needed.  All attempts at obtaining records should be documented in the claims folder.

2. Request that the Veteran complete a medical authorization form to obtain any additional records of diagnosis and treatment for urticaria and right foot disorders, including more recent records from Dr. Fox, dermatologist and Florida Orthopedics clinic, and any records from another right foot surgery.  Then obtain the records identified based on the information provided.               If any of the requested records are unavailable, clearly document this fact and notify the Veteran of any inability to obtain these records under 38 C.F.R. § 3.159(e).

3. Schedule the Veteran for an appropriate VA examination for a right foot disorder.  If surgery has been conducted or is pending, all pertinent records should be reviewed as part of this examination.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail in accordance with the latest materials for evaluation of orthopedic disorders and specifically pathology of the feet.  

4. Then schedule the Veteran for a VA dermatological examination during a period of flare-up of symptoms of the hives condition, if at all possible. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail in accordance with the latest materials for evaluation of skin disorders.  The examiner should specifically indicate all forms of treatment utilized for the condition, including based on the Veteran's description of having had intermittent emergency room visits for the condition.

5. Then review the claims file.  If any of the directives of this remand have not been implemented, take corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

6. Readjudicate the claims on appeal based upon all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and her representative should be provided with a Supplemental Statement of the Case (SSOC) and an opportunity to respond before the file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise her that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claims.  Her cooperation in VA's efforts to develop her claims, including reporting for any scheduled VA examination, is both critical and appreciated.  She is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

